Exhibit 10.1


 
EXCLUSIVE NORTH AMERICAN DISTRIBUTORSHIP AGREEMENT
 
 
This Exclusive Distributorship Agreement (“Agreement”), made and effective this
4TH day of  January, 2011, by and between French Cosmetics Centre Ltd.
(“Manufacturer”) with registered offices at Tenbury-Brenchley Mews, School Road,
Charing, Kent TN27 OJW, United Kingdom and Dr. Jules Nabet Cosmetics,
Inc.  (“Distributor”), a Delaware Corporation, located at, 1130 Campus Drive
West, Morganville, NJ 07751.
 
Manufacturer desires to appoint Distributor, and Distributor desires to accept
appointment, as an exclusive distributor of Manufacturer's products, as listed
in Schedule A (attached) as well as any and all new products branded under the
name ``Dr. Jules-Jacques Nabet`` within North America as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements promises set forth
herein, the parties agree as follows:
 
1. RIGHTS GRANTED.
 
Manufacturer hereby grants to Distributor the exclusive right, on the terms and
conditions contained herein, to purchase, inventory, promote and resell
“Manufacturer's Products” (as defined below) within the following area (the
“Territory”): North America. The Manufacturer will not sell their products
directly or indirectly to any; individual, corporation or entity other than to
the Distributor in North America. The Manufacturer will direct any interested
parties wishing to purchase the Manufacturers products to the Distributor.  
 
 
2. PRODUCTS.
 
As used in this Agreement, the term “Manufacturer's Products” shall mean the
products, related service parts and accessories manufactured and/or sold by
Manufacturer as attached in Schedule “A”.
 
 
3. TERMS OF SALE.
 
All sales of Manufacturer's Products to Distributor shall be made pursuant to
this Agreement at such prices as detailed in Schedule “B” less 35%. All prices
are FOB Manufacturer's plant. Manufacturer agrees to properly pack all items for
shipment. Risk of loss due to damage or destruction of Manufacturer's Products
shall be borne by Distributor after delivery to the carrier for shipment. The
shipper will be selected by Distributor unless Manufacturer requests a
reasonable alternative. Manufacturer will ship all products to the Distributor
with proper labelling stickered to all individual products as directed to by
Distributor. All product packaging will read: “Distributed in North America by:
Dr. Jules Nabet Cosmetics, Inc., 1130 Campus Drive West, Morganville, NJ 07751.
Call Toll Free: 855-DRNABET  www.drjulesnabetcosmetics.com”  All products
purchased by Distributor from Manufacturer will be paid for by bank wire by
Distributor to Manufacturer in Euros. Manufacturer agrees to ship all products
purchased by Distributor within 14 days of payment. Except as otherwise
expressly agreed by Manufacturer in advance, this Agreement shall control all
aspects of the dealings between Manufacturer and Distributor with respect to the
Manufacturer's Products and any additional or different terms in any Distributor
order are hereby rejected. 
 
 
 
 

--------------------------------------------------------------------------------

 
 
4. MARKETING POLICIES.
 
Distributor will at all times maintain adequate inventories of Manufacturer's
Products and will promote vigorously and effectively the sale of Manufacturer's
Products through all channels of distribution prevailing in the Territory. The
Distributor agrees that all Manufacturers products sold by Distributor to
Wholesalers and others will be required to be sold to Retail customers at the
established World Wide Standard Retail Price (Manufacturer’s Suggested Retail
Price also known as “MSRP”).
 
 
5. DISTRIBUTOR'S GENERAL DUTIES.
 
A. Distributor shall maintain a place of business in the Territory and to
maintain adequate distribution facility.
 
B. Distributor shall hire sales personnel or appoint representatives to
introduce, promote, market and sell Manufacturer's Products in the Territory.
Such personnel and/or representatives shall be adequately trained by
Distributor. Distributor shall employ sufficient numbers of sales personnel
and/or representatives properly to market Manufacturer's Products in the
Territory.
 
C. Distributor agrees not to engage in the distribution promotion, marketing or
sale of any goods or products that compete or conflict with Manufacturer's
Products. Distributor agrees to supply to Manufacturer a list of items handled
by Distributor following Manufacturer's request to ensure that no conflict
exists.
 
 
6. ADVERTISING POLICIES.
 
Manufacturer will cooperate with Distributor and its dealers in providing for
continuous and effective advertising and promotion of Manufacturer's Products
throughout the Territory. Nothing herein shall prevent Distributor from
independently advertising and marketing the Manufacturer's Products within the
Territory, provided the form and content of the advertising accurately describes
Manufacturer’s products.
 
 
 

--------------------------------------------------------------------------------

 
 
 
7. PRODUCT WARRANTY POLICIES.
 
In the event that any of Manufacturer's Products are proved to Manufacturer's
satisfaction to have been defective at time of sale to Distributor, Manufacturer
will make an appropriate adjustment in the original sales price of such product
or, at Manufacturer's election, replace the defective product. Manufacturer
shall provide to Distributor information with respect to Manufacturer's limited
warranty extended to the original consumer of Manufacturer's Products.
MANUFACTURER MAKES NO WARRANTY TO DISTRIBUTOR WITH RESPECT TO THE PRODUCTS,
EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
 
8.   INDEMNIFICATION.
 
A. Manufacturer agrees to protect Distributor and hold Distributor harmless from
any loss or claim arising out of inherent defects in any of Manufacturer's
Products existing at the time such product is sold by Manufacturer to
Distributor, provided that Distributor gives Manufacturer immediate notice of
any such loss or claim and cooperates fully with Manufacturer in the handling
thereof.
 
B. Distributor agrees to protect Manufacturer and hold Manufacturer harmless
from any loss or claim arising out of the negligence of Distributor,
Distributor's agents, employees or representatives in the installation, use,
sale or servicing of Manufacturer's Products or arising out of any
representation or warranty made by Distributor, its agents, employees or
representations with respect to Manufacturer's Products that exceeds
Manufacturer's limited warranty. Further, in the event that any of Distributor's
dealers shall, with respect to any of Manufacturer's Products purchased from
Distributor, fail to discharge the dealer's obligations to the original consumer
pursuant to the terms and conditions of Manufacturer's product warranty and
consumer service policies, Distributor agrees to discharge promptly such
unfulfilled obligations.
 
 
9.   ORDER PROCESSING AND RETURNS.
 
A. Manufacturer will employ its best efforts to fill Distributor's orders
promptly on acceptance, but reserves the right to allot available inventories
among distributors at its discretion.
 
B. Except for Manufacturer's products that are defective at the time of sale to
Distributor, Manufacturer shall not be obligated to accept any of Manufacturer's
Products that are returned. In the event such returns are accepted, Manufacturer
may impose a reasonable restocking charge.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
10.   FINANCIAL POLICIES.
 
Distributor acknowledges the importance to Manufacturer of Distributor's sound
financial operation and Distributor expressly agrees that it will:
 
A. Maintain and employ in connection with Distributor's business and operations
under this Agreement such working capital and net worth as may be required to
enable Distributor properly and fully to carry out and perform all of
Distributor's duties, obligations and responsibilities under this Agreement;
 
B. Pay promptly all amounts due Manufacturer in accordance with terms of sale
extended by Manufacturer from time to time;
 
In addition to any other right or remedy to which Manufacturer may be entitled,
shipments may be suspended at Manufacturer's discretion in the event that
Distributor fails to promptly and faithfully discharge each and every obligation
in this Section.
 
 
11.  USE OF MANUFACTURER'S NAME.
 
Distributor may, subject to Manufacturer's policies regarding reproduction of
same, utilize Manufacturer's name, trademarks or logos in advertising on
stationery and business cards, without written permission.
 
 
12.  RELATIONSHIP OF THE PARTIES.
 
The relationship between Manufacturer and Distributor is that of licensor and
licensee. Distributor, its agents and employees shall, under no circumstances,
be deemed employees, agents or representatives of Manufacturer. Distributor will
not modify any of Manufacturer's Products without written permission from
Manufacturer. Neither Distributor nor Manufacturer shall have any right to enter
into any contract or commitment in the name of; or on behalf of the other, or to
bind the other in any respect whatsoever.
 
 
13.  TERM AND TERMINATION.
 
Unless earlier terminated as provided below, the term of this Agreement shall
commence January 5, 2011 and shall continue until December 31, 2021. At the end
of the term, the Agreement shall continue until terminated by either party on at
least ninety (90) days prior notice.
 
A. Manufacturer may only terminate this agreement as defined in 13 (B) below by
written notice given to Distributor not less than ninety (90) days prior to the
effective date of such notice in the event Manufacturer decides to terminate all
outstanding distributor agreements for Manufacturer's Products and to offer a
new or amended form of distributor agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
B. Manufacturer may terminate this Agreement upon notice to Distributor, upon
any of the following events: (1) failure of Distributor to fulfill or perform
any one of the duties, obligations or responsibilities of Distributor in this
Agreement, which failure is not cured with ten (10) days notice from
Manufacturer; (2) failure of Distributor for any reason to function in the
ordinary course of business; (3) conviction in a court of competent jurisdiction
of Distributor, or a manager, partner, principal officer or major stockholder of
Distributor for any violation of law tending, in Manufacturer's opinion, to
affect adversely the operation or business of Distributor or the good name,
goodwill, or reputation of Manufacturer, products of Manufacturer, or
Distributor; or (4) submission by Distributor to Manufacturer of false or
fraudulent reports or statements, including, without limitation, claims for any
refund, credit, rebate, incentive, allowance, discount, reimbursement or other
payment by Manufacturer.
 
 
14.  OBLIGATIONS ON TERMINATION.
 
On termination of this Agreement, Distributor shall cease to be an authorized
distributor of Manufacturer and:
 
A. All amounts owing by Distributor to Manufacturer shall, notwithstanding prior
terms of sale, become immediately due and payable;
 
B. All unshipped orders shall be cancelled without liability of either party to
the other;
 
C. Distributor will resell and deliver to Manufacturer on demand, free and clear
of liens and encumbrances, such of Manufacturer's Products and materials bearing
Manufacturer's name as Manufacturer shall elect to repurchase, at a mutually
agree price, but not in excess of Manufacturer's current price to distributors
for such products and materials, provided that Manufacturer shall not be
obligated to pay Distributor for any item originally provided free of charge;
and
 
D. Neither party shall be liable to the other because of such termination for
compensation, reimbursement or damages on account of the loss of prospective
profits or anticipated sales, or on account of expenditures, investments, lease
or commitments in connection with the business or goodwill of Manufacturer or
Distributor or for any other reason whatsoever growing out of such termination.
 
 
 

--------------------------------------------------------------------------------

 
 
15.  USE OF NAME PROHIBITED.
 
On termination of this Agreement, Distributor will remove and not thereafter use
any sign containing any trade name, logo or trademark of Manufacturer including,
but not limited to, “Dr. Jules Nabet ® ”, and will immediately destroy all
stationery, advertising matter and other printed matter in its possession or
under its control containing such name, or any of Manufacturer's trademarks,
trade names or logos. Distributor will not at any time after such termination
use or permit any such trademark, trade name or logo to be used in any manner in
connection with any business conducted by it or in which it may have an
interest, or otherwise whatsoever as descriptive of or referring to anything
other than merchandise or products of Manufacturer. Regardless of the cause of
termination, Distributor will immediately take all appropriate steps to remove
and cancel its listings in telephone books, and other directories, and public
records, or elsewhere that contain the Manufacturer's name, logo or trademark.
If Distributor fails to obtain such removals or cancellations promptly,
Manufacturer may make application for such removals or cancellations on behalf
of Distributor and in Distributor's name and in such event Distributor will
render every assistance.
 
 
16.  ACKNOWLEDGMENTS.
 
Each party acknowledges that no representation or statement, and no
understanding or agreement, has been made, or exists, and that in entering into
this Agreement each party has not relied on anything done or said or on any
presumption in fact or in law, (1) with respect to this Agreement, or to the
duration, termination or renewal of this Agreement, or with respect to the
relationship between the parties, other than as expressly set forth in this
Agreement; or (2) that in any way tends to change or modify the terms, or any of
them, of this Agreement or to prevent this Agreement becoming effective; or (3)
that in any way affects or relates to the subject matter hereof. Distributor
also acknowledges that the terms and conditions of this Agreement, and each of
them, are reasonable and fair and equitable.
 
 
17.  FINAL AGREEMENT.
 
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.
 
 
18.  NO IMPLIED WAIVERS.
 
Except as expressly provided in this Agreement, waiver by either party, or
failure by either party to claim a default, of any provision of this Agreement
shall not be a waiver of any default or subsequent default.
 
 
 
 

--------------------------------------------------------------------------------

 
 
19.  NOTICES
 
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services.
 
If to Manufacturer:
 
French Cosmetic Centre Ltd.
Tenbury-Brenchley Mews
School Road
Charing, Kent TN27 OJW
United Kingdom


If to Distributor:


Dr. Jules Nabet Cosmetics, Inc.
1130 Campus Drive West
Morganville, NJ 07751 (USA)
 
 
20.  GOVERNING LAW.
 
This Agreement shall be construed and enforced in accordance with the laws of
the State of New Jersey,  USA.
 
 
21.  SEVERABILITY.
 
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.
 
 
22.  HEADINGS.
 
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
French Cosmetics Centre Ltd.
 
By: /S/ Dr. Jules Nabet
Dr. Jules Nabet, Managing Director

 
Dr. Jules Nabet Cosmetics, Inc.


By: /S/ Roland Kaufman

Roland Kaufman, President






 
 

--------------------------------------------------------------------------------

 


 




SCHEDULE “A”


List of products manufactured by Manufacturer:
Dr. Jules – Jacques Nabet Product Line


Serum Anti-Ageing:
Presentation: Dispenser Pump Opalescent Bottle 30ml
 
Form: Fluid Gel
 
Action: Tightens, Regenerates, Reoxygenates & Moisturizes for damaged skin
 
Formula:  Micro encapsulated pure oxygen
 
Sea Collagen
 
Vitamin C
 
        Acid Hyaluronic
 
Benefits: Skin –lifting action, anti-free radical effect, Moisturizing and
Rebalancing
 
Target: Will smooth the appearance of mature skin, sun damaged, deep expression
lines
 
Application: Apply at night as a base to the face, neck and lower neckline, 3
weeks treatments.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Dr. Jules – Jacques Nabet Product Line
 
Zen Attitude Lotion
 
Presentation: Bottle Spray Aluminium 200ml
 
Form: Aqueous solution
 
Action: Stimulates and regenerates the tissue (Vitamin and pure oxygen)
 
 
    Purifies and clears the skin (white lily)
 
    Gives volume and moisturizes the skin
 
    Instantaneous mini-lift effect
 
 
Formula:        White Lilly
 
Pure Vitamin C
 
Micro encapsulated pure oxygen
 
Hyaluronic acid
 
Benefits:  Help replump, moisturize and protect skin
 
Target: To use as a base before applying any cream or make up and when skin
feels dry. For active women, to carry in there bag for there every day life.
 
Application: 1/Apply by spraying on the face, neck and the lower neckline
morning and night after cleaning and removing make-up. Zen lotion is a tonic
make-up remover. It is stimulating and rebalances.
 
 
2/To keep in your bag, and use when you feel your skin dehydrated. Can be apply
on make up
 
 
 

--------------------------------------------------------------------------------

 
 
Dr. Jules – Jacques Nabet Product Line
 
Slimness emulsion slimming act
 
Presentation: Aluminium Bottle 125ml
 
Form: Fluid Emulsion
 
Action: Natural lipolysis by applying locally
 
Formula:        Organic Silica
 
Pure caffeine
 
Phophatydylcholine
 
Ruscus
 
Magnesium and Zinc micro dilutes as tonic Solution
 
Slimness effect in 3 ways
 
The organic silica and caffeine increase the osmotic pressure of fat cells which
lead to the burst of their membrane.
 
The phosphatidylcholine stabilises and dissolves the dead fat cells and the
ruscus drains the fat wastes by stimulating the micro circulation.
 
Benefits: Presented in a form of emulsion, Slimming Act is the first non
–injectable skin-care products with lipolysis effects on the market.
 
Target: Removes fatty deposits and cellulite on chin, arms, stomach and hips.
Improving the appearance of the skin especially for orange peel effect.
 
Application: Morning and Night directly to areas to be treated, by massaging
until complete penetration. 6 weeks cure
 
 
 
 

--------------------------------------------------------------------------------

 
 
Dr. Jules – Jacques Nabet Product Line
 
Eyes Attitude
 
Presentation: Pump Measurer Opalescent Bottle 15 ml
 
Form: Emulsion eye and lip contour
 
Action: Anti- wrinkles and Anti- bags relaxing and clearing.    Strengthen the
firmness of the capillary
 
Formula: Peptides and amino acids (valine, trytophane) allow the drain.
 
Hesperides metyl chalcon: strengthen the firmness of the capillary.
 
Palmytoyl GGPA: soothes the irritation and fights against the loosening of the
skin
 
Lotus: Distressing
 
Hydroglycol of camomile: relieves congestion
 
DMAE: powerful anti-wrinkle lifting.
 
Benefits: Decongesting and anti-wrinkles, helps fight   under eye puffiness,
relaxing
 
Target: To get rid of dark circles, puffiness and crows feet. It will prevent
and improve fine lines.  Can also be use on the lips.
 
Application: Apply in the morning during 6 weeks then every other day as
maintenance
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
Dr. Jules – Jacques Nabet Product Line
 
Peeling Attitude
 
Presentation: Aluminium Bottle Spray 200 ml
 
Form: PH acid aqueous solution
 
Action: Soft peeling is based on glycolic natural acid measured at 20% which
also acts as a thorough cleanser.
 
It allows the skin, once it has got rid of its dead skin and it’s impurities to
regenerate itself thoroughly. It’s purification action allows the pores to
tighten.
 
Formula: Natural glycolic acid (vegetal) at 20 %
 
Camphor
 
Gluconate of Cu
 
Gluconate Zinc
 
Benefits: Help the skin regenerate deep-down once rid of its surface dead cells
and impurities.
 
Target: Rebalance oily skin, help removing black heads, and prevent appearance
of milia. Give a clean effect on the skin
 
Applications: To use soft peeling on the face, neck and the low neckline (taking
care of protecting the eyes with a compress or an eye dressing before
application) 4 to 5 minutes maximum then rinse thoroughly with water.
 
 
 
 

--------------------------------------------------------------------------------

 


 
Dr. Jules – Jacques Nabet Product Line
 
Zen Attitude Serenity Care
 
Presentation: Pump Aluminium Bottle 100ml
 
Form: Emulsion Fluid
 
Action:  Anti-wrinkles, mesodermic volume and major 4 hyaluronic acid
moisturizing and natural phyto hormones (Soya Yam)
 
Fights stress and the outdoor aggressions (cold, pollution, abrupt changes of
temperatures etc)
 
Lotus eleuterococ, omega 3
 
Stops the muscular smelting liable of the loosening of the tissues (oval from
the face, neck, and arm) and preserves the suppleness of the skin.
 
Vegetal hormonal precursors Soya Yam and Vit F.
 
Powerful anti oxidant allowing to fight efficiently against the presence of free
radicals responsible of the skins ageing, Vit E.
 
With the age the levels of oestrogens and progesterone are going low with a lot
of damages for the skin, and with Soya and Yam you improve the level of theses
hormones by a natural way and without any risk.
 
It gives a better “éclat”, smoothness and flexibility of the skin.
 
It works against the melting of the muscles who is giving floppy skin.
 
Benefits: This cream is a new generation of products who have a true medical
action for the skin, with no side effects and a real improvement for the skin
for the patient after 40 years old, when the levels of female hormones are going
low, and a very effective action for any age when the skin is coming floppy, and
when age- spots appears.
 
Target: Skin starting to show sign of ageing, crows feet, flaccidity, sun
damaged and growth of thick dark hair. To prevent ageing effect.
 
Application: Morning and Night on the areas to cure during 3 months.
 
 
 

--------------------------------------------------------------------------------

 
 
Dr. Jules – Jacques Nabet Product Line
 
Specific Anti-Wrinkle Care
 
L Boxin Cream
 
Presentation: Aluminium dispenser bottle 50 ml
 
Form: Cream
 
Action: Revitalizing and moisturizing cream
 
Ingredients: Hyaluronic Acid (biotechnological quality), Lysedines B (enzyme
catalysts), Vitamins E – C – B3, Centella Asiatica, Silk Proteins, Selenium,
Zinc, Diatomaceous Earth, Amino Acids.
 
Myorelaxing Action
 
Target: Ideal for men and women who are afraid of injections or can not afford
aesthetic treatment. Also very good cream for maintaining the effect of Botox
and fillers.
 
Contrary to widely accepted ideas, expression lines and wrinkles around the
mouth and eyes are caused by micro-contractions. These are mainly due to
muscular dysfunctions that gradually stiffen facial muscles.
 
Botulinum toxin and its derivatives (Botox, Dysport etc.) work by inhibiting
calcium channels. This results in local myorelaxtion of the incriminated muscle,
leading to a punctual easing of tension in the line or wrinkle. L BOXIN provides
similar action without injection or toxic potential, thanks to its key active
ingredient: Lysedines B. Lysedines are natural enzyme catalysts (metals and
trace elements in ionic forms and micro-dosages) that exert antagonist effects
on calcium receptors.
 
Application: Every night Benefits: Lifting anti-wrinkle cream for use on its own
as a night cream or to prolong the L Boxin Mask treatment
 
 
 
 

--------------------------------------------------------------------------------

 


 
Dr. Jules – Jacques Nabet Product Line
 
Specific Anti-Wrinkle Care
 
L.boxin Mask
 
Treatment
 
The mask envelops the entire surface to be covered in a single step; a mask is
the most appropriate galenical form to produce an action on all facial, neck and
décolleté muscles. In addition, the occlusive effect of a mask helps boost
absorption of the active ingredients into the skin tissue. The perfect
distribution of the formula’s active ingredients over the skin areas to be
treated affords overall relaxing effect that gives real anti-wrinkle benefits to
this mask, which has been frequently copied but never equalled.
 
Anti-wrinkle action:  Unlike treatments based on botulin toxin or its
derivatives, which work on wrinkles caused by micro-contractions by reducing the
motor end plate, they’re inhibiting the production of acetylcholine; L.Boxin
neither destroys nor paralyzes, but simply interferes with acetylcholine
production.
 
Working without injections, without modifying the body’s natural functions and
without toxicity, L.Boxin is a benchmark anti-wrinkle product.
 
Procedure
 
Start with perfectly cleansed, make-up free skin.
 
First perform the Acti-Peeling soft peeling 20% (cover eyes with an eye compress
before application). Apply the product to face, neck and décolleté, avoiding
eyes and lips. Leave on for a maximum of 4 to 5 minutes, and then rinse
thoroughly with cold water.
 
Massage into skin for 5 minutes Zen Attitude.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Apply the L.Boxin Mask, Mixing two components together within 4 minutes to all
areas.
 
Leave mask on for 25 minutes or more.
 
Remove mask working upwards.
 
Cleanse and stimulate skin with Zen lotion.
 
Blot dry.
 
Massage in Anti-ageing serum then L.Boxin cream.
 
To maintain results, apply at night Serum as a base and follow with L.Boxin.
 
For an intense initial treatment, repeat treatment every 7-10 days for 1 month.
Later, as maintenance, use once every 6 weeks.
 
Target: Ideal for men and women who are afraid of injections or can not afford
aesthetic treatment. Ideal for maintaining the effect of Botox and fillers.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Dr. Jules – Jacques Nabet Product Line
 
Revitalizing Care
 
Revitaxin Cream
 
Presentation: Aluminium dispenser bottle 50 ml
 
Action:  Revitalizing and Regenerating action
 
Pre and Post birth care (stomach, breast, stretch mark and inner thighs)
 
Revitalizing anti-ageing care
 
Face, Neck, lower neckline
 
Remarkable features
 
If the skin is depleted or in need to repair
 
.Helps moisturizes skin deep down, reactivate
 
Revitaxin cream for up keeping care
 
Helps moisturize skin deep down, reactivate collagen production, strengthens
Elastin fibres and encourage fibroblast cell renewal.
 
. Regenerating and re-texturizing cream. The indispensable complement to the
revitaxin mask.
 
Ingredients: Hyaluronic Acid 12% (biotechnological quality), Micro-Encapsulated
Native Oxygen, Vitamins A, C, D2, E, Vitamin B Complex (B1, B2, B3, B5, B6, B8,
B9, B12), Ginseng Panax, Amino Acid Complex including Essential Amino Acids
(Leucine, Isoleucine, Lysine, Methionine, Phenylalanine, Threonine, Tryptophane,
Valine), Enzyme Catalysts: Revitalizing the face, neck and décolleté without
injection, bruise or trauma, the REVITAXIN mask and REVITAXIN cream treatment is
a genuine “quick lift” for the skin and works in three major areas of skin
revitalization : REGENERATION of the skin tissue and fibroblasts (Vitamins A,
D2, B1, B2, B9, B12, Amino Acids and Ginseng Panax) – STIMULATION of
collagenesis (Lysedines R + Vitamins B2, B3, B5, B6, B8, C and E, Cu, Se); group
B vitamins combined with Cu and Se encourage production of Coenzyme Q10,
substantially more effective by in vivo synthesis than when supplied externally
– HYDRATION and mesodermal volumization (Hyaluronic Acid, Native Oxygen).
 
Application: Apply to the face, neck and décolleté once to twice a day.
 
Target: flaccidity, perfect lift effect. Your every day cream for men and women.
To maintain young skin appearance
 
Benefits: Helps moisturize skin deep down, reactive collagen production,
strengthen Elastin fibers and encourage fibroblast cell renewal. Strong lifting
power and moisturizer
 
 
 
 

--------------------------------------------------------------------------------

 
 
Dr. Jules – Jacques Nabet Product Line
 
MESOLIFT
 
REVITALIZATION- REVATAXIN MASK
 
Treatment
 
Revitalization aims at reactivating the skin’s and skin’s tissue’s vital
potential, helping stimulate and reactivate collagen production, strengthen
elastin fibres and regenerate muscle mass.
 
Revitalization also helps fortify the skin’s natural protective barrier made of
moisture and lipids. Mesolift or active Mesotherapy is today one of the most
effective medical techniques in the field of revitalization, as it is in the
treatment of wrinkles. It consists of microinjections of a cocktail of vitamins,
amino acids, trace elements, Hyaluronic acid, plant extracts and minerals. The
blend of ingredients is micro-diffused (via multiple injections) throughout the
entire mesodermal surface (an area located between the dermis and the
epidermis).
 
This will improve hydration encourage regeneration and re-plump the skin,
helping prevent skin slackening in the neck, décolleté and lower half of the
face.
 
This innovative and high-performance method has its limits, including the risk
of haematomas due to rupture of tiny blood vessels during injection, pain in
sensitive areas (neck and décolleté), possible unsightly marks and finally the
high cost of the treatment. This is why this method is more often mentioned than
used in practice.
 
SKIN CARE
 
Revitaxin mask
 
Revitaxin revitalizing skincare comes in a mask form, because the occlusive
properties of a mask help deliver to the entire face, neck and décolleté area a
high quantity of active ingredients (close to 60 ml), representing the
equivalent of 5 facial mesotherapy sessions.
 
 
 
 

--------------------------------------------------------------------------------

 
 
This is the first soft mesolift treatment that works without needles for
long-lasting, painless results that leave no unsightly marks in the treated
areas.
 
Revitaxin helps regenerate skin tissue, boost hydration, stimulate collagen
production (collagenesis), strengthen elastin fibres and activate fibroblast
cell renewal.
 
It works as a skin lifting, moisturizing and re-plumping radiance booster
 
Revitaxin Mask
 
Revitalization mask single-dose kit consisting of: Revitaxin phrase 1 powder 30g
Revitaxin phase 2 lotion 100ml
 
Ingredients:
 
Solum diatomea, Calcium sulphate, Biotechnologically-derived-Hyaluronic acid
with low molecular weight, Micro-encapsulated native oxygen, Pure vitamin C,
Vitamin E, Complex of vitamins: A, B1, B2, B3, B5, B6, B8, B9, B12, D12, D2,
Botanical extract of red ginseng, Natural extracts of spirulina algae, Silk
proteins, Complex of amino acids, ionized enzyme catalysts, Complex of minerals:
Mg, Zn, K, Ca, Fe, Mn, Si, Se, Cu, Cr
 
Action:
 
The original high-performance formula of revixtin uses Meso-lift inspired
innovations, adapting them to a mask and cream. Hyaluronic acid:
super-moisturizer and mesodermal plumping agent. Pure vitamin C and native
oxygen, sirulina and red ginseng: help skin regeneration. Complex of vitamins B
and Zn, Se, Si: encourage in vitro synthesis of coenzyme Q10. Complex of amino
acids and Lysedines R: encourage collagen production. Vitamin E: helps prevent
the formation of free radicals. Revitaxin revitalizing and moisturizing cream,
the essential complement to the revitaxin mask treatment, uses the same
highly-concentrated active ingredients in a formula specially adapted to the
galenical form of a cream.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Action:
 
Helps moisturize skin deep down, reactivate collagen production, strengthens
elastin fibres and encourage fibroblast cell renewal. Regenerating and
re-texturizing cream. The indispensable complement to the revitaxin mask. Apply
to the face, neck and décolleté once to twice a day.
 
Treatment
 
Start with perfectly cleansed, make-up free skin.
 
Start with peeling: cover eyes with eye compresses, then spray product onto
face, neck and décolleté, avoiding eyes and lips. Leave on for a maximum of 4 to
5 minutes, and then rinse with cold water.
 
Apply Zen attitude massage in for 5 minutes.
 
Apply Mask taking care to mix the two components apply within 4 minutes.
 
Leave mask on for 25-30 minutes.
 
Remove mask working upwards.
 
Cleanse skin with Zen lotion.
 
Apply serum as a base gently massage in till all has absorbed.
 
Apply revitaxin cream.
 
For an intense initial treatment, use 1 mask every 7-10 days for 1 month. As a
radiance booster, for an immediate effect, perform a mesolift treatment.
 
Target: Skin looking tired and dull. Perfect treatment before a special event,
your skin will look amazing during 3 to 5 days.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Dr. Jules – Jacques Nabet Product Line
 
Anti-aging skincare protocol
 
In the morning to a perfectly cleansed, makeup-free face.
 
Apply ZEN LOTION rebalancing vitamin lotion.
 
Apply REVITAXIN CREAM revitalizing and moisturizing cream on the face, neck and
décolleté (this cream has been specially formulated for quick absorption into
skin, allowing immediate application of make up).
 
Apply EYES CONTOUR (decongesting, relaxing anti-wrinkle benefits) to skin around
eyes and lips. We recommend that you that you apply EYES CONTOUR only in the
morning when your skin is rested and relaxed after hours of sleep (free of
tension).
 
At night after thoroughly cleansing skin
 
Apply ZEN LOTION rebalancing vitamin lotion and allow drying for 3 minutes. Then
apply ANTI-AGEING SERUM as a base on the face and the neck.
 
Once a week, use PEELING ACT soft peeling
 
Its formula will help deep-cleanse and purify without burning the skin tissue,
resulting in a beautiful skin texture and a more radiant face.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”
 


 
 
The following is the agreed upon pricing on a per unit basis of each of the
Manufacturers products in Euro less 35%:
 


 
Désignation du produit
Conditionnement
Prix HT
Revitaxin mask
Pot 100 ml
     26.00 €
L. Boxin mask
Pot 100 ml
     26.00 €
Revitaxin creme
Flacon 50 ml
     25.00 €
L. Boxin creme
Flacon 50 ml
     25.00 €
 Creme Zen
Flacon 100 ml
     30.00 €
Lotion Zen
Flacon 200 ml
     12.50 €
Serum anti-age
Flacon 30 ml
     23.50 €
Eyes contour
Flacon 15 ml
     21.00 €
Peeling Act. 20%
Flacon 200 ml
     25.00 €
Slimming Act.
Flacon 125 ml
     28.00 €



 

--------------------------------------------------------------------------------


 


 